Dismiss and Opinion Filed July 25, 2013




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-01434-CV

              MARCO A. GARCIA-GUZMAN, INDIVIDUALLY AND D/B/A
                         INTEGRAL SPACES, Appellant
                                    V.
               ROBERTO AND MARIA RAQUEL MORALES, Appellees

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-09536-D

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       By letter dated March 1, 2013, the Court notified appellant that the Dallas County District

Clerk had notified us appellant had not paid for the clerk’s record. We directed appellant to

provide the Court, within ten days of the date of the letter, with written verification that he had

paid or made arrangements to pay the clerk’s fee or written documentation that he had been

found entitled to proceed without payment of fees. We further warned appellant that if we did

not receive the required documentation within the time specified, we would dismiss the appeal

for want of prosecution. See TEX. R. APP. P. 37.3(b). To date, appellant has neither provided the

required documentation regarding payment nor otherwise communicated with the Court

regarding the appeal.
      Accordingly, we dismiss the appeal for want of prosecution.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
121434F.P05                                       CHIEF JUSTICE




                                            –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

MARCO A. GARCIA-GUZMAN,                             On Appeal from the 95th Judicial District
INDIVIDUALLY AND D/B/A INTEGRAL                     Court, Dallas County, Texas
SPACES, Appellant                                   Trial Court Cause No. DC-11-09536-D.
                                                    Opinion delivered by Chief Justice Wright.
No. 05-12-01434-CV         V.                       Justices Lang-Miers and Lewis participating.

ROBERTO AND MARIA RAQUEL
MORALES, Appellees

         In accordance with this Court’s opinion of this date, we DISMISS the appeal for want of
prosecution. We ORDER that appellees Roberto and Maria Raquel Morales recover their costs
of this appeal, if any, from appellant Marco A. Garcia-Guzman, Individually and d/b/a Integral
Spaces.


Judgment entered July 25, 2013




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –3–